THE THIRTEENTH COURT OF APPEALS

                                    13-20-00413-CR


                                THE STATE OF TEXAS
                                        v.
                                 ERIC SCARBERRY


                                  On Appeal from the
                       156th District Court of Bee County, Texas
                       Trial Court Cause No. B-20-2087-0-CR-B


                                      JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the judgment of the trial court should be affirmed in part and reversed

in part, and the case should be remanded to the trial court. The Court orders the

judgment of the trial court AFFIRMED IN PART and REVERSED IN PART, and the

case is REMANDED for further proceedings consistent with its opinion.

      We further order this decision certified below for observance.

June 9, 2022